DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's arguments filed 4/01/2022 have been fully considered but they are not persuasive.
Applicant argues Macoviak does not disclose a single leaflet comprising an upper surface, wherein the upper surface…is adapted to directly engage the lower surface of the fist base side in a closed potion.
Examiner respectfully disagrees.  As shown in Macoviak in Figures 4-12, the single leaflet (410) in Figure 4 or (530) in Figure 5 covers the lower opening and prevents retrograde flow.  Paragraph [0047] describes how the prosthetic leaflet is used to replace the function of the native leaflets.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macoviak (US Patent Publication 2004/0138745).
As to claim 16, Macoviak discloses in Figures 4-12 a prosthetic mitral valve adapted to anchor within the left atrium comprising an expandable anchoring structure (500) defining a lower opening (the section of the device spanning from 510 to 540), first and second base sides (550) coupled to the anchoring structure, and a single prosthetic leaflet (410) adapted to directly contact the lower surfaces of the sides (Figure 5), and capable of opening and closing to allow or prevent blood flow (Paragraphs [0044]- [0048]).
As to claims 17, 21 and 23, Macoviak discloses the leaflet can be positioned over the annulus (Figures 19-21 and Paragraph [0060] can be used in combination with the device described in Figure 5; also Figure 34 and Paragraph [0071] describe various embodiments of the device with a valve above the annulus).
As to claim 18, Macoviak discloses the base sides extend a distance away from the opening of the anchoring structure (shown in Figure 5, see also 2820 in Figure 28).
As to claims 19, 22 and 28, Macoviak discloses the first and second base sides are adapted to fit within the annulus (Paragraphs [0060], [0071], Figure 34).
As to claims 20 and 24, Macoviak discloses the device anchors in the left atrium and supplements function of a native mitral valve and takes over functionality of the native leaflets (Paragraphs [0044]-[0050], Figure 7).
As to claim 25, Macoviak discloses open cell stent construction (numerous embodiments useable together comprise cells, see for example Figures 5, 26, 35).
As to claim 26, Macoviak discloses the leaflet is biased closed (Paragraph [0071]).
As to claim 27, Macoviak discloses the leaflet has s flexion point (550) adapted to allow the leaflet to open and close (Paragraphs [0048]-[0049]).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483. The examiner can normally be reached Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774